Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Ashley Wells on November 12th, 2021
The application has been amended as follows:

	In the claims:

	In claim 1, line number 11: Please insert the phrase, “comprises a polystyrene polymer terminated with silane and” after the phrase, “of each respective interlayer” and before the phrase, “is arranged in a shape of a brush”.

	In claim 6, line number 2: Please replace the phrase, “a polymer material” with the phrase, “the polystyrene polymer” after the phrase, “each respective interlayer comprises” and before the phrase, “which is chemically bonded”.

	In claim 6, line number 3: Please replace the word “PSS” with the word “PEDOT:PSS”, after the phrase, “is chemically bonded with the” and before the phrase, “and which comprises”.

	In claim 6, line number 3: Please delete the phrase, “and which comprises polystyrene”, after the word “PSS” and before the period.

	Please cancel claims 5 and 9-12.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a thermoelectric device comprising: a substrate; at least one thermoelectric leg positioned on the substrate; an interlayer positioned on each thermoelectric leg of the at least one thermoelectric leg and including a plurality of interlayer materials that are chemically bonded with a respective thermoelectric leg; and an electrode positioned on each interlayer and electrically connected to the respective thermoelectric leg, wherein the at least one thermoelectric leg is a P-type thermoelectric leg and is made of a polymer material that conducts heat, and wherein the plurality of interlayer materials of each respective interlayer comprises a polystyrene polymer terminated with silane and is arranged in a shape of a brush.

Although Fletcher et al. (US 2021/0143307 A1) teaches a thermoelectric device comprising:
a substrate (Figure 1a, #1b);
at least one thermoelectric leg positioned on the substrate (Figure 1b, #4 & Paragraph 0034);
the thermoelectric leg is a P-type thermoelectric leg made from the heat conducting polymer PEDOT:PSS (Paragraph 0034).
an interlayer positioned on each thermoelectric leg and including a plurality of interlayer materials that are chemically bonded with a respective thermoelectric leg (Paragraph 0023, 0050 & 0053 – interface material layers);
an electrode positioned on the thermoelectric leg and electrically connected to the thermoelectric leg (Figure 1a-b, #2a-#2b & Paragraph 0023).

A skilled artisan would not have had a reason for the above stated limitations, therefore the thermoelectric device as claimed in claim(s) 1, 3 and 6-8 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726